DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  "while the protruding structure suppressing a partial expansion" should be "while the protruding structure suppresses a partial expansion" (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. Patent No. 7198561), hereinafter Chen.
Regarding claim 10, Chen teaches a contact flap of a carrier head for a chemical mechanical polishing apparatus comprising: 
an annular contact portion having a bottom surface to provide a contact surface to a substrate receiving member (lower surface 144 is capable of providing a contact surface for a substrate receiving member) and a top surface at the opposite side of the bottom surface (not labeled, see fig. 3);
wherein, by fluid pressure applied through a fluid passage, the bottom surface of the annular contact portion is capable of coming into contact more firmly with an inner surface of the substrate receiving member (membrane 140 is divided into flexible annular contact regions, see col. 3 line 58- col. 4 line 6 and would be capable of coming into contact more firmly with an inner surface of the substrate receiving member when fluid pressure was applied through a fluid passage, see Chen col. 3 lines 46-57);
a side portion extended upwardly from the top surface (200);
a connecting portion extended in a side direction from a top end of the side portion (202);
wherein a protruding structure is formed on at least one corner where the top surface and the side portion meet each other (thicker portion of 200, see fig. 3 or sloping portion 232, see fig. 5) such that the protruding structure suppresses a partial expansion by the fluid pressure through a gap between a wall structure connected to a base of the carrier head and the inner surface of the substrate receiving member (as a thicker portion, structure is capable of suppressing expansion through a gap at the base of a wall structure).

Regarding claim 11, Chen teaches the contact flap according to claim 10, wherein the protruding structure has a step shape (step shape, see fig. 3).

Regarding claim 12, Chen teaches the contact flap according to claim 10, wherein the protruding structure comprises an inclined surface (sloped face 232, see fig. 5).

Regarding claim 13, Chen teaches the contact flap according to claim 10, wherein the protruding structure comprises a curved surface (curved surface at base of 200, see fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 10 above, and further in view of Kang.
Regarding claim 14, Chen teaches the contact flap according to claim 10, Chen does not explicitly teach that the protruding structure has a height of 2 to 14 mm and a width of 1 to 7 mm. However, it does teach that the height of the side portion is three to six times the width of the protruding structure 200 (thickness of substrate receiving member is comparable to height of side portion, see claim 8 and fig. 3; thickness of protrusion is one-third to one-sixth of the substrate receiving member thickness, see col. 4 line 55-col. 5 line 6). Chen does not suggest a thickness for the substrate receiving member. 
However, Kang teaches the use of a substrate receiving member that is 3mm thick (paragraph 3 of the "DESCRIPTION OF EMBODIMENTS"). Applying the ratio of Chen to this produces a protruding structure 3 mm high and 1mm wide. It would be obvious to a person of ordinary skill in the art to combine the teachings of Kang and Chen, as doing so represents the application of a known technique (the protrusions and ratio of Chen) to a known device (the carrier head of Kang) ready for improvement to yield predictable results.


Allowable Subject Matter
Claims 1, 3, 5, and 8-9 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include the limitation of “a protruding structure formed on at least one corner where the side portion and the contact portion meet each other.” Although the prior art does contain teachings of flaps including protruding corner structures, it does not teach such structures in a way that would be obvious to combine with the other claimed elements of a wall structure to suppress flap expansions, and a separate substrate receiving member. Consequently claim 1 is allowed. Claims 3, 5, and 8-9 depend from claim 1 and are likewise allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 28 July, 2022 regarding the rejections of claims 10-14 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a second membrane serving as a substrate receiving member, a wall structure connected to a base of a carrier head) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claim is for a contact flap and relies heavily on describing an intended use of the various structural elements in conjunction with non-claimed structural elements. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it teaches the claimed subject matter. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         


/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723